Exhibit 10.3

IBM and Brocade

Statement of Work

Base Agreement # ROC-P-68

SOW # 7 (Contract Number 4907015087.0)

SOW #7

Amendment # 7

This Amendment # 7 is subject to the terms and conditions and forms a part of
Statement of Work 7, as amended, and its related Agreement # ROC-P-68
(collectively, “Agreement”) between International Business Machines Corporation
(“Buyer” or “IBM”) and Brocade Communications Systems, Inc. and Brocade
Communications Switzerland, SarL (individually and collectively, “Supplier” or
“Brocade”). For good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

PURPOSE:

The purpose of this Amendment # 7 is to:

 

  1. Document IBM’s license of and Brocade’s integration of IBM’s Embedded
Security Service (ESS) Client code into the IBM-Branded versions of Brocade’s
Network Advisor software product.

 

  2. Add IBM Network Advisor as a Licensed Work under this SOW #7.

NOW, THEREFORE, THE FOLLOWING CHANGES ARE MADE TO SOW #7 by this Amendment #7:

 

  1. Add IBM ESS Client Code License for Network Advisor Software Product as set
forth in substantially the form attached hereto as Exhibit 1.

 

  2. Add Attachment F-3, Branding, Description of Licensed Work and Milestone
Schedules for Network Advisor, as set forth in substantially the form attached
hereto as Exhibit 2.

 

  3. Add Table 4, IBM Network Advisor Pricing, to Attachment A, as set forth in
substantially the form attached hereto as Exhibit 3.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives.

 

ACCEPTED AND AGREED TO:     ACCEPTED AND AGREED TO: International Business
Machines Corporation     Brocade Communications Systems, Inc. By:  

/s/    Kristen Styers

    By:  

/s/    Andy Vandeveld

 

(Authorized signature)

     

(Authorized signature)

Name  

 Kristen Styers

    Name  

 Andy Vandeveld

 

 (Type or print)

     

 (Type or print)

Title  

Mgr. Networking

    Title  

V.P. Global Systems Integrators

Date:  

7/20/11

    Date:  

July 14, 2011

 

1



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: Brocade Communications Switzerland, SarL By:  

/s/    Kevin L. McKenna

 

(Authorized signature)

Name  

  Kevin L. McKenna

 

  (Type or print)

Title  

Director

Date:  

15 - July - 2011

 

2



--------------------------------------------------------------------------------

Exhibit 1

IBM ESS CLIENT CODE LICENSE FOR NETWORK ADVISOR SOFTWARE PRODUCT

1.0 OVERVIEW AND DESCRIPTION:

As specified in detail below, Buyer shall grant to Supplier a restricted use
license to its ESS Client code that will allow Supplier to embed the ESS Client
code within its Buyer branded Network Advisor software product (“IBM Network
Advisor”). The inclusion of Buyer’s ESS Client code in Buyer-selected versions
of Supplier’s Network Advisor packages will allow single sign-on functionality
in the IBM Network Advisor version of Supplier’s Network Advisor product.

2.0 LICENSE GRANT:

ESS CLIENT CODE:

Buyer grants to Supplier a revocable, nonexclusive, non-transferable, worldwide,
paid-up license to use, execute, reproduce, display, perform, sell and
distribute the ESS Client code as embedded, in Object Code form only, in
Supplier’s Buyer-branded Network Advisor OEM software product.

Use Restrictions. Notwithstanding the foregoing, the license provided herein
does not permit Supplier to: (a) modify, reverse engineer, or create derivative
works except as required to embed the ESS Client code within Supplier’s Network
Advisor software Product based on Buyer’s ESS Client code; (b) make unauthorized
copies of the ESS Client code (except as necessary for backup purposes);
(c) rent, sell, transfer, or grant any rights in and to any copy of the ESS
Client code, in any form, to any third party; (d) embed Buyer’s ESS Client code
in any non-Buyer branded OEM software products; (e) remove any proprietary
notices, labels, or marks on or in any copy of the ESS Client code or any
product in which the ESS Client code is embedded. This license grant restricts
the use of the ESS Client code to Supplier’s Buyer-branded Network Advisor
software product. Unless agreed in writing the ESS Client code shall not be used
in the development of any other versions of Supplier’s products.

TIVOLI AUTHENTICATION INTERFACES SPECIFICATION AND TEST PLAN:

The Tivoli Authentication Interfaces Specification and Test plans shall only be
used to integrate and test the integration of the ESS Client code into the
Buyer-Branded Network Advisor software product. They cannot be used for any
other purpose.

3.0 BUYER’S RESPONSIBILITIES:

3.1 Buyer will provide the following to Supplier:

 

  •  

the ESS Client code to Brocade in Object Code format.

 

  •  

the Tivoli Authentication Interfaces Specification for the ESS Client code.

 

  •  

the Launch in Context and Single Sign-on (LIC/SSO) Self Certification Test Plan

3.2 IBM, at its discretion, will provide technical assistance to Brocade as
needed to complete the integration of the ESS Client code into the Network
Advisor software product.

4.0 SUPPLIER RESPONSIBILITIES:

4.1 Supplier will embed the ESS Client code within its Network Advisor OEM
software product, as identified by Buyer.

4.2 Supplier will complete the test requirements for the Supplier Network
Advisor integration of the ESS Client code as detailed in Section 5 below.

4.3 Supplier will embed the ESS Client code provided by Buyer at lease four
(4) weeks prior to release of Supplier’s Network Advisor software product to be
Buyer-Branded.

 

3



--------------------------------------------------------------------------------

4.4 Supplier will provide a pre-release version of the Buyer-branded Network
Advisor software product for evaluation and acceptance testing on a mutually
agreed-to schedule prior to release .

5.0 BROCADE TEST PLAN REQUIREMENTS

A test plan that describes a test suite for certifying launch in context and
single sign-on from the IBM Tivoli Storage Productivity Center (TPC) Graphical
User Interface (GUI) to a Network Advisor GUI will be provided.

5.1 Goals of Self Certification Test

 

  1) Enable Supplier to “self certify” so that they can provide integration with
TPC independently of IBM/TPC test and development.

 

  2) IBM will provide a set of test cases that if covered by the Supplier will
provide sufficient quality assurance that IBM/TPC need do no further testing
(with respect to a particular version of TPC).

5.2 Procedure of Self Certification

 

  1) Supplier notifies IBM/TPC of intent to “self certify” LIC/SSO with respect
to a particular version of TPC

 

  a) Supplier provides IBM with design document stating

 

  i) each “launch from point” in the TPC GUI to be utilized, and the design of
menus to be displayed at each point.

 

  ii) Whether and how SSO is utilized.

 

  2) IBM/TPC issues a generic self certification set of test cases

 

  a) Supplier modifies the coverage matrix to accommodate the design of their
solution with respect to “launch from points”, menus to be displayed, and
support for SSO

 

  3) Supplier completes tests and provides a statement to IBM that all test
cases were successfully covered.

5.3 Retest Procedures

 

  1) IBM/TPC will test/retest with each of its major/minor releases

 

  2) Supplier will test/retest each of its new releases of Network Advisor
selected by Buyer for Buyer branding, on the latest release version of TPC. The
parties will mutually agree to the latest release version of TPC applicable to
Network Advisor releases

 

  a) Supplier again provides a statement that test cases were covered
successfully

6.0 TESTING, MAINTENANCE AND SUPPORT – IBM’s ESS Client Code

6.1 All of the terms in “Attachment C” of the SOW #7, “Testing, Maintenance and
Support”, remain in full force and effect with the addition of the following
terms related to IBM’s ESS Client Code which per this Amendment, will now be
integrated into the Buyer-branded Network Advisor software product.

6.2 Buyer Responsibilities

In addition to the maintenance Level 1 and Level 2 support that Buyer (IBM) is
responsible for in section 2.0 of the “Attachment C” of the SOW #7, Buyer will
also be responsible for providing to Supplier any Error Corrections or other
resolution that may be needed in the event that an APAR has been generated and
the Problem Source Identification points to a problem with Buyer’s ESS Client
Code.

 

4



--------------------------------------------------------------------------------

For verified APARs for the Licensed Work as they relate to a problem with
Buyer’s ESS Client Code, Buyer will provide Error Corrections to Supplier as set
out below within a reasonable timeframe:

 

a. verify that the error is with the ESS code Buyer will only escalate issues to
Supplier if such errors are related to the Network Advisor product.

 

b. the fix to the Object Code in machine-readable for including a hard copy
description of the Error Corrections (which may include paper submission of the
Error Corrections);

 

c. the Error Corrections in machine-readable form; and

 

d. for a procedural work-around, the corrected procedure in machine-readable
form.

Buyer is aware that Supplier’s ability to meet its target support response and
resolution times will be determined by Buyer’s timely delivery of any Error
Correction or other resolution to the ESS Client Code.

6.3 Supplier Responsibilities

Once the Buyer’s ESS Client Code Error Correction or other resolution has been
received by Supplier, Supplier will be responsible for updating the Licensed
Work in accordance with section 2.6 of Attachment C of the SOW #7.

7.0 NO WARRANTY

THE ITEMS SPECIFIED IN SECTION 3.0 ARE PROVIDED BY IBM “AS IS” WITHOUT WARRANTY
OF ANY KIND INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE

8.0 INTELLECTUAL PROPERTY INDEMNIFICATION

Buyer (IBM) shall defend, hold harmless and indemnify, including attorney’s
fees, Supplier and Supplier Personnel from claims that Buyer’s ESS Software
infringes the intellectual property rights of a third party. If such a claim is
or is likely to be made, Buyer will, at its option: (i) obtain for Supplier the
right to continue to use and embed the ESS Software in the IBM Branded version
of Network Advisor consistent with this Amendment 4, (ii) modify the ESS
Software so it is non-infringing and in compliance with this Amendment or
(iii) replace the ESS Software with non-infringing software that complies with
this Amendment. In the event that none of the options in the preceding sentence
are commercially practical, Buyer will notify Supplier of its requirement to
remove Buyer’s ESS software from the IBM-Branded version of Network Advisor.

9.0 LIMITATION OF LIABILITY

In no event will IBM be liable for any lost revenues, lost profits, lost data,
direct, indirect, incidental, consequential, special or punitive damages arising
out of or related to the items specified in this Amendment even if advised of
the possibility of such loss or damages.

Under this Amendment, in no event will Supplier be liable to Buyer for any lost
revenues, lost profits, incidental, indirect, consequential, special or punitive
damages, whether or not such party was informed of the possibility of such
damages.

 

5



--------------------------------------------------------------------------------

Exhibit 2

Attachment F-3

Branding, Description of Licensed Work, and Milestone Schedules

For Network Advisor

1.0 Buyer Branded Version of Supplier’s OEM Software Product

The Licensed Work will be comprised of a Buyer-branded version of Supplier’s
Brocade Network Advisor software product. The Buyer branded version will be
called “IBM Network Advisor.” Supplier consents to the use by Buyer the name
“IBM Network Advisor”, “Network Advisor”. The Licensed Work will be provided by
Supplier to Buyer in Object Code format.

2.0 Description of Licensed Work

 

Code Name

   Version    Description    Documentation    Format    Delivery Requirements
Network Advisor    11.1.x    IBM Network
Advisor    Online    Object Code    CD, License key
documentation

 

  2.1 Product/Operating Systems Supported and System Requirements:

Following are the operating systems supported by Network Advisor

 

OS

  

Versions

  

Package

Windows (32 bit)    2003 Server SP2, XP Pro SP 3, 2008 Server, Windows 7 Pro   
SAN only and SMIA only Windows (64 bit)    2008 R2 Data Center, Standard, and
Enterprise    SAN only and SMIA only Linux (x86 32-bit only)    SuSE Linux ES10
SP1, 11, RedHat AS4.8, RedHat Enterprise 5.5 Adv, , Oracle Enterprise Linux 5.5
   SAN only and SMIA only VMWare   

ESX Server 4.0, 4.1 and VCenter 4.1 with Guest OSs of

 

1)      Windows Server 2003 Std SP2 (32 bit)

 

2)      Windows Server 2008 Std (32 bit)

   SAN only and SMIA only VMWare   

ESX Server 4.0, 4.1 and VCenter 4.1 with Guest OSs of

 

1)      Windows Server 2008 R2 (64 bit)

 

2)      Same Linux Guest OS as above

   SAN only and SMIA only

System requirements

 

  1) SAN package – 32 bit OS

 

Server/Client

  

Network Advisor Enterprise

Small (SAN: 1 to 2000 ports

or 1 to 20 domains

   Network Advisor Enterprise
Medium (SAN: 2001 to 5000 ports
or 21 to 60 domains      Network Advisor Enterprise
Large (SAN: 5001 to 9000 ports
or 61 to 120 domains  

Server + 1 local client

   3GB      4GB         4Gb   

Remote client only

   1GB      2GB         2GB   

 

6



--------------------------------------------------------------------------------

2) SAN package – 64 bit Windows

 

Server/Client

  

Network Advisor Enterprise

Small (SAN: 1 to 2000 ports

or 1 to 20 domains

  

Network Advisor Enterprise

Medium (SAN: 2001 to 5000 ports

or 21 to 60 domains

  

Network Advisor Enterprise

Large (SAN: 5001 to 9000 ports or 61
to 120 domains

Server + 1 local client    4GB    6GB    6Gb Remote client only    2GB    3GB   
4GB

CPU requirements for Windows and Linux

 

  1) SAN only

 

Server/Client

  

Network Advisor

Enterprise

Small

  

Network Advisor

Enterprise

Medium

  

Network Advisor

Enterprise

Large

Server + 1 local client    Intel Core2 duo 2GHz or equivalent    Intel Dual CPU
Core2 duo 2.4 GHz or equivalent    Intel Dual CPU Core2 duo 2.4 GHz or
equivalent Remote client only    Intel Core2 duo 2GHz or equivalent    Intel
Core2 duo 2GHz or equivalent    Intel Core2 duo 2GHz or equivalent

 

  2.2 Documentation : Supplier will provide Buyer with IBM branded customer
documentation.

 

  a) Internal (standard Supplier documentation)

 

  b) External (on-line documentation)

 

  c) No other related written materials

 

  2.3 Other Materials:

 

  a) Quality Plan: Supplier will provide Buyer with quality plan upon Buyer’s
request

 

  b) Test Results: Supplier will provide Buyer with available test results upon
Buyer’s request

 

  c) Test Cases: Supplier will provide Buyer with available test cases upon
Buyer’s request.

 

  d) Maintenance and Support Reports (including information required and format)

  e) Promotional Materials: Buyer and Supplier will mutually determine what
promotional materials are needed for the Licensed Works.

  f) Education/Training material: Buyer and Supplier will mutually determine
what Education and Training materials are needed for the Licensed Works.

 

  2.4 Code deposited on CD media and shipped to Buyer as directed on Buyer’s
purchase order.

 

3. Identification of Tools

No tools are provided for the Licensed Works.

 

7



--------------------------------------------------------------------------------

Table 4 - IBM NETWORK ADVISOR v11.1x PRICING

SOW 7 - Amendment 7

FINAL: July 14, 2011

 

BROCADE

  

IBM

  

IBM (End-Customer P/N)

  

IBM NETWORK ADVISOR

Brocade p/n

  

IBM Hub

Stock P/N

  

US

Feature

Code

  

LA/EMEA
Feature

Code

  

AP/

Canada

Feature

Code

  

Feature Description

  

UNIT
PRICE

IBM Machine Type / Model: [**]   

IBM System Storage

Data Center Fabric Manager V10.0

   UNIT PRICE

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]          [**]    [**]

[**]

      [**]          [**]    [**]

[**]

      [**]          [**]    [**] IBM Machine Type / Model: [**]   

IBM NETWORK ADVISOR

1 Yr Renewal

   UNIT PRICE

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]    [**]    [**]    [**]    [**] IBM Machine Type / Model: [**]   

IBM NETWORK ADVISOR

1 Yr After License

   UNIT PRICE

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]    [**]    [**]    [**]    [**] IBM Machine Type / Model: [**]   

IBM NETWORK ADVISOR

3 Yr Registration

   UNIT PRICE

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]    [**]    [**]    [**]    [**] IBM Machine Type / Model: [**]   

IBM NETWORK ADVISOR

3 Yr Renewal

   UNIT PRICE

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]    [**]    [**]    [**]    [**] IBM Machine Type / Model: [**]   

IBM NETWORK ADVISOR

3 Yr After License

   UNIT PRICE

[**]

      [**]    [**]    [**]    [**]    [**]

[**]

      [**]    [**]    [**]    [**]    [**]

[**] Certain information on this page has been omitted and filed separately with
the securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8